Citation Nr: 1521407	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  14-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1959 to July 1978.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in October 2012.  The death certificate lists chronic renal failure and bladder cancer with wide spread metastasis as causes of death.  In a April 2013 letter, Dr. B. G. stated that he had treated the Veteran for pulmonary disorders since the 1990s.  He proffered an opinion that the Veteran's longstanding chronic obstructive pulmonary disease (COPD) and asbestos pleural plaques were caused by active service.  In a May 2013 letter, Dr. P. M., the Veteran's urologist, stated that his COPD limited the treatment options for his bladder cancer.  Thus, the record raises the issue of whether the Veteran's COPD substantially contributed to the Veteran's death from chronic renal failure and bladder cancer with wide spread metastasis.  

It is noted that service connection for COPD was denied during the Veteran's lifetime.  Opinion now of record, as noted, suggests a possible relationship of the COPD with duties in service.

A medical opinion should be obtained that specifically addresses whether COPD substantially and materially contributed to his death, to include whether the COPD is otherwise related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from chronic renal failure and bladder cancer with wide spread metastasis and his COPD.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that COPD substantially and materially contributed to the Veteran's death.  The examiner should also indicate whether it is at least as likely as not that the COPD had its onset in service as has been opined, or whether the evidence does not establish that nexus.  The VA examiner is asked to consider the following:

a. April 2013 letter from Dr. B. G.
b. May 2013 letter from Dr. P. M.
c. October 2012 Autopsy Report

A complete rationale should be provided for the opinions expressed by the examiner.  

2.  After completion of the above development, the Appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




